                        UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                                                    Case No: 6:19-mj-1556

CURTIS FLEMING


                                                                             AUSA: Emily Chang
                                                                            FPD: Nicole Mouakar

 JUDGE:           DANIEL C. IRICK                         DATE AND               August 2, 2019
                  United States Magistrate Judge          T IME:            1:33 P.M.- 2:38 P.M.
                                                                                            1:05
 Courtroom:       4C                                      T OTAL T IME:



 DEPUTY           T. LeGros                               REPORTER:                            Digital
 CLERK:                                                                     Orlando_Digital_Transcripts
                                                                                   @flmd.uscourts.gov

 INTERPRETER:     N/A                                     PRETRIAL:           Ebonie Henderson


                                    CLERK’S M INUTES
                                   DETENTION HEARING

Case called, appearances made, procedural setting by the Court.
Court proceeds by proffer relying on the contents of the complaint.
Defense witness, John Fleming, is sworn and testifies; Court inquires of the witness;
Cross examination; Testimony concludes.
Arguments
Defendant to be released with conditions as set forth in the Order Setting Conditions of Release, on
Monday August 5, 2019 upon activation of Pretrial GPS monitoring
Court adjourned
